                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                       CRIMINAL ACTION

V.                                                             NO. 15-187

MICHAEL DUKE                                                   SECTION “F”


                             ORDER AND REASONS

     Before the Court is Michael Duke’s motion for clarification

of sentence, which the Court construes as a motion requesting

credit for jail time he has served. 1     For the reasons that follow,

the motion is DENIED.

                                Background

     Michael Duke appeared before the Court for sentencing on

January 23, 2019, after having pleaded guilty to conspiracy to

distribute     and   possess     with    the     intent        to    distribute

methamphetamine.      This   Court   sentenced    Duke    to    57   months   of

imprisonment, to be served concurrent to a state sentence imposed

on March 2, 2016 in the 24th Judicial District Court for the Parish

of Jefferson.   Neither the Court’s oral pronouncement, nor written

judgment of Duke’s sentence, includes any reference to credit for


1 On February 5, 2019, Michael Duke filed a pro se “motion for
specific clarification of Court’s January 23, 2019 sentencing
intention(s) in regards to prior detention credits for all time
served and concurancy [sic] issues.” Duke’s attorney of record,
Daniel Claitor, has since supplemented his client’s request for
clarification.
                                     1
previous time served.      Duke (and his counsel) now ask the Court to

clarify its judgment and/or the record to reflect all detention

dates that are to be credited against Duke’s sentence.

                                     I.

                                     A.

      Section 3585(b) of Title 18 of the United States Code governs

the calculation of a term of imprisonment and, in particular,

credit for prior custody; it provides:

           A defendant shall be given credit toward the
      service of a term of imprisonment for any time he has
      spent in official detention prior to the date the
      sentence commences –

      (1)    as a result of the offense for which the sentence
             was imposed; or
      (2)    as a result of any other charge for which the
             defendant was arrested after the commission of the
             offense for which the sentence was imposed;

      that has not been credited against another sentence.

18 U.S.C. § 3585(b).

      “After a district court sentences a federal offender, the

Attorney General, through the BOP, has the responsibility for

administering the sentence.”        United States v. Wilson, 503 U.S.

329, 335 (1992).      “Although the statute does not explicitly say

who   is    responsible   for   calculating   the   [§   3585(b)]   credit,

controlling precedent indicates that it is the Attorney General

acting through the Bureau of Prisons.”         United States v. Wynder,

659 F. App’x 761, 762-63 (5th Cir. 2016) (per curiam) (citing


                                     2
Wilson, 503 U.S. at 334-335); see also Falcetta v. United States,

734 F. App’x 286, 287 (5th Cir. 2018) (per curiam) (“[D]ismissal

for lack of jurisdiction was appropriate because Falcetta failed

to show that he exhausted his sentencing credit claim fully through

the   multi-step     BOP    exhaustion          procedure.”);   United    States     v.

Binion, 981 F.2d 1256 (5th Cir. 1992) (per curiam) (“[D]istrict

courts have no jurisdiction to grant or deny credits at sentencing.

The computation of credits is wholly the function of the United

States    Attorney      General         after     the   defendants     begin     their

sentences.”).

                                           B.

      Because the Attorney General, through the Bureau of Prisons,

determines what credit, if any, is awarded to prisoners for time

spent    in   custody     prior    to    the     commencement   of    their    federal

sentences, Duke must direct his request to that entity.                        Only if

Duke can show that he has exhausted his administrative remedies

with the BOP may he seek judicial review of the Bureau’s time

computations.      See United States v. Setser, 607 F.3d 128, 133 (5th

Cir. 2010) (“In the event that a prisoner feels he has been

improperly refused credit for time he has served in state custody,

the   prisoner     must    first    ‘seek        administrative      review    of   the

computations of [his] credit, and, once [he has] exhausted [his]

administrative remedies, [the] prisone[r] may only then pursue

judicial review of these computations.’” (citations omitted)).

                                            3
     Accordingly, IT IS ORDERED: that Duke’s motion is DENIED.

Insofar as he seeks credit for time served in state custody, Duke

must direct that request to the Bureau of Prisons.


                         New Orleans, Louisiana, March 7, 2019


                              ______________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




                                4
